Citation Nr: 1506415	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-34 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a rating in excess of 30 percent for asbestosis.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1958 to June 1962, and from August 1963 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for asbestosis, rated 30 percent, effective July 2, 2010 (date of claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The February 2014 remand instructed that the Veteran be scheduled for an examination to determine the current severity of his asbestosis, and included detailed instructions that the VA examiner was to follow in conducting the examination.  On review of the record, the Board finds that the VA examiner did not comply with the detailed instructions, resulting in an inadequate opinion.  Therefore, a remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Specifically, the remand noted that the October 2011 VA examiner indicated that the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method) studies most accurately reflected the Veteran's current pulmonary function.  Although the VA report included pre-bronchodilator DLCO test results, it did not include post-bronchodilator DLCO test results.  The remand instructed the examiner to specifically state why DLCO testing would not be useful if DLCO testing is not performed.  

On May 2014 VA examination, the VA examiner (who also performed the October 2011 VA examination) again concluded that DLCO testing most accurately reflected the Veteran's current pulmonary function.  Like the initial report, the May 2014 report includes pre-bronchodilator DLCO test results only; post-bronchodilator DLCO test results are not provided.  While it may be that post-bronchodilator DLCO testing was not performed because the findings would be identical to pre-bronchodilator results, the report does not so indicate and the Board cannot reach this conclusion on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Notably VA respiratory examination work-sheets include a specific space for post-bronchodilator DLCO test results, which suggests that pre- and post-bronchodilator results may not necessarily be identical (and that post-bronchodilator findings may be significant).

Accordingly, the case is REMANDED for the following:

1.  Forward the Veteran's record to the May 2014 VA examiner for review and an addendum opinion.  [If that provider is unavailable (or unable) to respond, the record should be forwarded to another appropriate physician for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The consulting provider should review the provisions in 38 C.F.R. § 4.96 (d)(2), (4), and explain why the May 2014 VA examination report does not include post-bronchodilator DLCO test results despite the finding that DLCO testing most accurately reflects the Veteran's level of disability.  If post-bronchodilator DLCO testing is not done/not necessary, the provider should explain why, including citation to supporting medical literature.  If post-bronchodilator DLCO testing is necessary, such testing should be arranged.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

